                 THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                    CIVIL CASE NO. 5:19-cv-00068-MR


DAVID L. TURNER,                      )
                                      )
                     Petitioner,      )
                                      )
     vs.                              )           MEMORANDUM OF
                                      )           DECISION AND ORDER
                                      )
ERIK A. HOOKS, Secretary, North       )
Carolina Dept. of Public Safety,      )
                                      )
                     Respondent.      )
                                 ____ )

      THIS MATTER is before the Court on the Respondent’s Motion to

Dismiss on Statute of Limitations Grounds filed on February 19, 2021. [Doc.

19]. Also before the Court is the Petitioner’s Motion for Hearing, filed on July

19, 2021. [Doc. 25].

I.    PROCEDURAL BACKGROUND

      David L. Turner (“the Petitioner”), a prisoner of the state of North

Carolina, was convicted in Iredell County Superior Court on March 2, 2015

of one count of embezzlement greater than $100,000. [Doc. 1-1 at 67]. The

trial court sentenced the Petitioner to a term of 72 to 96 months’

imprisonment. [Doc. 1 at 1]. The Petitioner did not file a direct appeal. [Doc.

1 at 2].

                                        1
           Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 1 of 16
      On March 27, 2019, the Petitioner filed a Motion for Appropriate Relief

(“MAR”) in the Iredell County Superior Court on the following grounds: (1)

that he had diminished mental capacity prior to trial; (2) that he was deprived

of the right to counsel; (3) that the indictment was defective; (4) that he was

deprived of the right to speedy trial; (5) that he was deprived of the right to

compulsory process; and (6) that the order of restitution was excessive.

[Doc. 1-1 at 88-130]. The trial court denied the MAR on April 14, 2019. [Doc.

1-1 at 131]. The Petitioner sought certiorari review in the North Carolina

Court of Appeals, which the appellate court denied on May 20, 2019. [Doc.

1-1 at 58].

      The Petitioner filed the present § 2254 habeas petition in this Court on

May 31, 2019, asserting the same claims that were raised in his MAR. [Doc.

1]. The Respondent moves for dismissal of the § 2254 petition on grounds

that it is barred by the one-year statute of limitations under 28 U.S.C. §

2244(d)(1). [Doc. 19]. The Petitioner has submitted a Response to the

Respondent’s Motion to Dismiss [Doc. 22] along with a Motion for Hearing

[Doc. 25]. The pending motions are now ripe for review.




                                      2
        Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 2 of 16
II.   STANDARD OF REVIEW

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides a statute of limitations for § 2254 petitions by a person in custody

pursuant to a state court judgment. 28 U.S.C. § 2244(d)(1). The petition

must be filed within one year of the latest of:

            (A) the date on which the judgment became final by
            the conclusion of direct review or the expiration of the
            time for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed,
            if the applicant was prevented from filing by such
            State action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on
            collateral review; or

            (D) the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

Id. The limitation period is tolled during the pendency of a properly filed

application for State post-conviction action. 28 U.S.C. § 2244(d)(2).




                                       3
       Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 3 of 16
III.   DISCUSSION

       A.   Respondent’s Motion to Dismiss

            1.    Statute of Limitations

       The Respondent moves for dismissal of the § 2254 petition on grounds

that it is barred by the one-year statute of limitations under 28 U.S.C. §

2244(d)(1). [Doc. 19].

       The Petitioner’s judgment and conviction was entered in the trial court

on March 2, 2015. Because the Petitioner did not file a direct appeal, his

conviction became final fourteen days later on March 16, 2015 when the time

for seeking appellate review expired. See N.C. R.App. 4(a)(2)(providing 14

days in which to file notice of appeal of criminal judgment). The Petitioner

then had one year until March 16, 2016 in which to timely file his petition for

writ of habeas corpus under 28 U.S.C. § 2254. See § 2244(d)(1)(A).

       The one-year limitation period may be tolled during the time of a

“properly filed application for State post-conviction action.” 28 U.S.C. §

2244(d)(2). Although the Petitioner filed a MAR in state court seeking post-

conviction relief, he did not do so until March 27, 2019—four years after his

judgment and conviction became final. The Petitioner’s post-conviction MAR

did not toll the one-year limitations period for seeking § 2254 review because

the Petitioner filed the MAR after the limitations period had expired. See

                                      4
        Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 4 of 16
Minter v. Beck, 230 F.3d 663, 665 (4th Cir. 2000)(recognizing that state

applications for collateral review cannot revive an already expired federal

limitations period). Therefore, the Petitioner’s § 2254 petition filed in this

Court on May 31, 2019 was well beyond the statute of limitations and is

subject to dismissal unless the Petitioner can show that he is entitled to

tolling under § 2244(d)(1)(B), (C), or (D), or that equitable tolling otherwise

applies.

      The Petitioner does not dispute that he untimely filed his § 2254

petition. He states in his petition that he “had diminished capacity due to a

serious brain injury and was not in his right mind until he had two (2) brain

surgeries to resolve his brain injury.” [Doc. 1 at 20]. The Petitioner further

explains that he was discharged from the hospital on January 5, 2019 and

underwent a month of recovery. [Id.]. The Petitioner asserts that his petition

is therefore subject to both equitable and statutory tolling. [Doc. 10 at 1].

            2.    Equitable Tolling

      Equitable tolling of the statute of limitations for an otherwise untimely

§ 2254 petition may apply where the petitioner demonstrates “(1) that he has

been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way” to prevent timely filing. Holland v. Florida,

560 U.S. 631, 649, 130 S.Ct. 2549, 177 L.Ed.2d 130 (2010). Equitable tolling

                                       5
       Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 5 of 16
is appropriate in those “rare instances where—due to circumstances external

to the party's own conduct—it would be unconscionable to enforce the

limitation period against the party and gross injustice would result.” Rouse

v. Lee, 339 F.3d 238, 246 (4th Cir. 2003)(quoting Harris v. Hutchinson, 209

F.3d 325, 330 (4th Cir. 2000)).

      The Petitioner asserts that he suffered diminished mental capacity due

to a serious brain injury and “was not in his right mind” until he had two

surgeries to resolve the injury. [Doc. 1 at 20]. He attaches to his § 2254

petition three pages of medical records showing that he sustained a

traumatic brain injury (right subdural hematoma and occipital bone fracture)

from a fall in October 2018. [Doc. 1-1 at 71-73]. The Petitioner underwent a

“bedside bilateral twist drill burr hole” followed by a second surgical

procedure (craniectomy) on December 31, 2018 to remove excess pressure

from his brain. [Id.].

      In his response to this Court’s Order directing the Petitioner to address

why his petition should not be dismissed as untimely, the Petitioner raised

for the first time that he also suffered a previous brain injury in late November

2014 as a result of a fall from a ladder while hanging Christmas lights at his

home. [Doc. 10 at 3]. The Petitioner declined his family’s request to go to

the hospital but claims that he later began to suffer fainting spells along with

                                       6
        Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 6 of 16
compromised mental faculties. [Id.]. The Petitioner states that he became

“agitated, defiant, aggressive, irrational, unfocused and generally withdrawn”

which resulted in his “bizarre irrational behavior” at trial. [Doc. 10 at 4]. The

Petitioner also claims that the first brain injury in November 2014 was

actually the cause of his second injury in October 2018. [Doc. 10 at 12]. The

Petitioner states that following his surgeries and rehabilitation after the

October 2018 fall, his mental clarity improved by January 10, 2019, at which

point he began to aggressively pursue post-conviction relief. [Doc. 10 at 13].

      The Petitioner cites to portions of the trial transcript to show examples

of his “bizarre irrational behavior.” [Doc. 10 at 4-10]. These include the

Petitioner challenging the makeup of the jury, accusing the trial court of

engaging in corruption and obstructing justice, challenging the trial court’s

authority and jurisdiction, the Petitioner claiming to have “captured” the trial

court, and the Petitioner claiming that he was now the trial judge. [Id.]. The

Petitioner claims these exchanges should have prompted the trial judge to

call into question his competency and order an evaluation. [Doc. 10 at 5].

      “[M]ental incompetence is not a per se reason to toll a statute of

limitations.” McSwain v. Davis, 287 F. App’x 450, 456 (6th Cir. 2008). Courts

may apply equitable tolling because of a petitioner’s mental condition but

“only in cases of profound mental incapacity.” United States v. Sosa, 364

                                       7
       Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 7 of 16
F.3d 507, 513 (4th Cir. 2004). See also Grant v. McDonnel Douglas Corp.,

163 F.3d 1136, 1138 (9th Cir. 1998)(equitable tolling appropriate “only in

exceptional circumstances such as institutionalization or adjudged mental

incompetence of the litigant”).

      In determining whether a petitioner suffers from a mental incapacity

sufficient to warrant equitable tolling, courts have considered the following

factors: (1) whether the petitioner was legally adjudicated incompetent; (2)

whether the petitioner was able to pursue legal action during the alleged

incapacity; and (3) whether the petitioner’s symptoms and response to

treatment as demonstrated through available medical evidence reflects an

inability to timely file a habeas petition. Langley v. Dir., Dept. of Corrections,

2010 WL 2483876, *7 (E.D. Va. May 28, 2010)(citing McCray v. Oxley, 553

F.Supp.2d 368, 373 (D.Del. 2008); Lawless v. Evans, 545 F.Supp.2d 1044,

1049 (C.D.Cal. 2008); Smith v. Saffle, 28 F. App’x 759, 760 (10th Cir. 2001)).

“[T]he petitioner must make a threshold showing of incompetence and must

also demonstrate that the alleged incompetence affected [the petitioner’s]

ability to file a timely habeas petition.” McSwain v. Davis, 287 F. App’x at

456. The petitioner must allege sufficient facts to establish “a causal

relationship between the extraordinary circumstances on which the claim for

equitable tolling rests and the lateness of his filing...” Robison v. Hinkle, 610

                                        8
        Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 8 of 16
F. Supp. 2d 533, 539-40 (E.D. Va. April 22, 2009)(citing Rios v. Mazzuca, 78

Fed. Appx. 742, 743 (2d Cir. 2003)).

                  a.    Evidence of Mental Incapacity

      The Petitioner presents insufficient evidence to establish he suffered

from any mental incapacity sufficient to warrant equitable tolling. The

Petitioner’s claims that he suffered from diminished capacity are conclusory

and unsubstantiated by record evidence or medical documentation. See

Lawrence v. Florida, 421 F.3d 1221, 1227 (11th Cir. 2005)(general assertion

that petitioner suffers from “mental impairments,” without more, is insufficient

to support equitable tolling). The Petitioner was never legally adjudicated to

be mentally incompetent or institutionalized at any point in time.         The

Petitioner produces no documentation to support his claim that he suffered

a fall in November 2014 that caused diminished capacity. The medical

records relating to the October 2018 fall make no reference to any prior brain

injury from November 2014. [Doc. 1-1 at 71-73].

      There is also nothing in the record to support the Petitioner’s claim that

his behavior at trial warranted the trial judge’s intervention regarding the

Petitioner’s competency. The Court has reviewed the trial transcript,

submitted by the Respondent as exhibits 22-25 in support of its Motion to

Dismiss. [Docs. 20-23, 20-24, 20-25, 20-26]. The Court finds that the

                                       9
       Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 9 of 16
Petitioner was able to represent himself at trial, present his defense, and

demonstrate an understanding of the proceedings. The Petitioner

questioned witnesses, made objections, participated in discussions

regarding exhibits and evidence, made opening and closing arguments, and

followed court procedures. The trial court also found that the Petitioner’s

waiver of counsel was knowingly, voluntarily, and intelligently made. [Doc.

20-5].

         The instances cited by the Petitioner as examples of his “bizarre

irrational behavior” at trial do not establish that the Petitioner suffered from

diminished mental capacity. [Doc. 10 at 4-10]. Rather, they merely show

that the Petitioner exhibited certain behaviors indicative of the sovereign

citizen movement.1 While the Petitioner’s actions at trial may have been

“bizarre” at times, they do not reflect a diminished mental capacity. Holding

sovereign citizen views and filing sovereign citizen litigation is not an

indicator that one suffers from diminished mental capacity. United States v.

Neal, 776 F.3d 645, 656-57 (9th Cir. 2015). See also United States v. Davis,

586 F. App’x 534, 537 (11th Cir. 2014)(court did not abuse discretion by not


1
 “The sovereign citizen movement is premised on a theory that federal, state, and local
governments are illegitimate and thus, laws and regulations enacted by those bodies are
unenforceable.” West v. Purported Agents of Secretary of Treasury of United States,
2019 WL 3072602, *2 (W.D.N.C. July 12, 2019). See also United States v. Mitchell, 405
F. Supp. 2d 602, 604-06 (D. Md. 2005)(summarizing history of “sovereign citizen” legal
theories).
                                          10
          Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 10 of 16
ordering psychological evaluation where defendant’s assertions and filings

reflected sovereign citizen ideology and beliefs and did not render him

mentally incompetent to stand trial).

                  b.    Petitioner’s Ability to Pursue Legal Action
      The record reflects that the Petitioner was capable of and did file other

legal pleadings during the time period for which he seeks equitable tolling.

Two months before his alleged November 2014 fall, the Petitioner filed a pro

se lawsuit in this Court on September 19, 2014 against the state prosecutor,

detective, and judges involved in his criminal proceeding, and in which he

filed multiple pleadings before the Court dismissed the complaint as

“completely indecipherable” on April 16, 2015.           See Case 5:14-cv-

00154RLV-DSC (W.D.N.C.), [Docs. 20-8, 20-9].           The Petitioner filed a

Motion to Compel Documents in this Court on October 4, 2016 requesting

this Court order the Iredell County Superior Court to produce documents

needed for appeal, which this Court dismissed on December 6, 2016. See

Case 5:16-mc-00006-RLV-DSC (W.D.N.C.), [Doc. 20-21]. On October 8,

2014, the Petitioner filed a pro se lawsuit against Wells Fargo Bank which

this Court dismissed on December 5, 2014 for failure to state a claim. See

Case 5:14-cv-00159-MOC (W.D.N.C.), [Docs. 20-10, 20-11].




                                        11
       Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 11 of 16
      The Petitioner filed multiple pleadings in state court beginning on

March 16, 2016 seeking copies of documents and transcripts, including a

filing on July 21, 2017 requesting documents needed to pursue post-

conviction relief. [Docs. 20-12, 20-13, 20-14, 20-16, 20-18, 20-22]. Thus,

the Petitioner was making efforts to obtain documents to pursue post-

conviction long before his alleged January 2019 recovery.

      Many of the Petitioner’s pleadings were also characteristic of sovereign

citizen filings and show that he exhibited behavior consistent with the

sovereign citizen movement well before his alleged November 2014 injury

and continues to raise such arguments to date.           The Petitioner filed

miscellaneous sovereign citizen pleadings in 2013 and 2014. [Doc. 20-6,

20-8, 20-9, 20-10, 20-11, 20-21, 20-27, 20-28, 20-29]. The Petitioner sought

to have an individual named David Wynn Miller testify on his behalf at trial

by telephone from Wisconsin, to which the prosecution objection on grounds

that Miller was an activist in a tax protest group who had declared himself to

be a judge, ambassador, banker, postmaster, King of Hawaii and genius and

who had no knowledge of the facts of the case. The trial judge denied the

Petitioner’s request. [Doc. 1-1 at 68-70]. The Petitioner filed notices with

the trial court on this same issue prior to trial in October 2013 and again in




                                     12
       Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 12 of 16
February 2015. [Docs. 20-6, 20-7]. The Petitioner also raises this issue in

his § 2254 petition. [Doc. 1 ].

      In his response to the Respondent’s Motion to Dismiss, the Petitioner

attempts to challenge the indictment as defective rather than directly

responding to the Respondent’s argument that the § 2254 petition is

untimely. [Doc. 22]. His claim of defective indictment was also raised as a

ground in his § 2254 petition. [Doc. 1]. Based on his ability to file other legal

pleadings during the relevant limitations period, the Petitioner fails to

establish an inability to timely file his § 2254 petition. See Robison v. Hinkle,

610 F. Supp. 2d 533, 540 (E.D. Va. April 22, 2009)(where a petitioner files

other pleadings during the alleged period of incompetency, courts are often

unwilling to apply equitable tolling).

                   c.    Evidence of Causal Connection

      Finally, the Petitioner cannot establish a causal connection between

any mental incapacity and his failure to timely file his failure to timely file his

§ 2254 petition.     Although the Petitioner’s medical evidence shows he

suffered from a brain injury from his October 2018 fall, he puts forth no

evidence that establishes he suffered any mental infirmity that directly

affected his ability to file his habeas petition during the filing period, which

ran from March 2015 to March 2016. See Robison v. Hinkle, 610 F. Supp.

                                         13
       Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 13 of 16
2d at 533 (“[c]ourts have consistently held that a failure to link a mental

condition to a failure to file a timely petition is fatal to a petitioner’s claim for

equitable tolling”); Lawrence v. Florida, 549 U.S. 327, 127 S.Ct. 1079, 1086,

166 L.Ed.2d 924 (2007)(petitioner fell short of establishing “extraordinary

circumstances” required for equitable tolling where petitioner made “no

factual showing of mental incapacity”). As such, equitable tolling does not

apply to excuse the untimely filing of the Petitioner’s § 2254 petition.       2



             3.     Statutory Tolling

      The Petitioner argues that he is entitled to statutory tolling under §

2244(d)(1)(D), which allows for a § 2254 petition to be filed within one year

of “the date on which the factual predicate of the claim or claims presented

could have been discovered through the exercise of due diligence.” [Doc.

10 at 2]; § 2244(d)(1)(D). The Petitioner claims that it was not until after the

surgery to remove excess pressure on his brain that his mental clarity

returned, and that by January 10, 2019, he was able to begin the process of

due diligence to seek post-conviction relief. [Doc. 10 at 12-14].




2The Petitioner also asks this Court to grant leniency because he has no access to law
books and he has limited legal knowledge. [Doc. 10 at 1]. However, this does not
constitute the type of extraordinary circumstances to warrant for equitable tolling. See
United States v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004)(ignorance of the law does not
warrant equitable tolling of statute of limitations).

                                          14
        Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 14 of 16
      As previously discussed, the Petitioner fails to demonstrate he suffered

any diminished mental capacity during the relevant time periods. The

Petitioner was in possession of all the facts needed to support his § 2254

petition by the March 16, 2016 filing deadline and he cannot show that he

acted with due diligence. As such, the Petitioner is not entitled to tolling of

the statute of limitations under § 2241(d)(1)(D).

      B.    Petitioner’s Motion for Hearing

      The Petitioner requests the Court move his case to the docket to be

heard. [Doc. 25]. However, because this Order disposes of the Petitioner’s

§ 2254 petition and grants the Respondent’s Motion to Dismiss, the

Petitioner is not entitled to a hearing. As such, the Petitioner’s motion is

denied.

IV.   CONCLUSION

      For the reasons stated herein, the Respondent’s Motion to Dismiss

[Doc. 19] is granted. The § 2254 petition is untimely and barred by the statute

of limitations and the Petitioner fails to establish that he is entitled to

equitable or statutory tolling. Because the § 2254 petition is subject to

dismissal and the Petitioner is not entitled to relief, the Petitioner’s Motion for

Hearing [Doc. 25] is denied.




                                        15
       Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 15 of 16
                                        ORDER

     IT IS, THEREFORE, ORDERED that:

     (1). The Respondent’s Motion to Dismiss on Statute of Limitations

Grounds filed on February 19, 2021 [Doc. 19] is GRANTED and the § 2254

Petition for Writ of Habeas Corpus [Doc. 1] is DISMISSED as untimely.

     (2).   The Petitioner’s Motion for Hearing [Doc. 25] is DENIED.

     (3).   The Court declines to issue a certificate of appealability pursuant

to Rule 11(a) of the Rules Governing Section 2254 Cases.

     IT IS SO ORDERED.


                              Signed: September 6, 2021




                                        16
      Case 5:19-cv-00068-MR Document 29 Filed 09/07/21 Page 16 of 16
